Case: 14-60126      Document: 00512994186         Page: 1    Date Filed: 04/06/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 14-60126                             April 6, 2015
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
BASILIO JIMENEZ-FURCAL, also known as Basilio Evaristo Jimenez Furcal,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A029 855 740


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Basilio Jimenez-Furcal, a native and citizen of the Dominican Republic,
petitions for review of an order of the Board of Immigration Appeals (BIA),
which dismissed his pro se appeal from the final order of removal issued by an
immigration judge. In dismissing the appeal, the BIA found that Jimenez-
Furcal, through counsel, had waived his right to appeal; he had raised no




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60126    Document: 00512994186     Page: 2   Date Filed: 04/06/2015


                                 No. 14-60126

specific argument challenging the validity of the waiver; and his appeal was
thus not proper.
      In this court, Jimenez-Furcal argues in a conclusory fashion (1) that the
immigration judge and the BIA erred in failing to grant his motion to terminate
his removal proceedings, which would have permitted him to resolve his
citizenship claim in a federal district court, and (2) that his counsel rendered
ineffective assistance by failing to pursue the motion to terminate as
instructed. In support of these claims, Jimenez-Furcal has submitted two
affidavits, which were not first presented to the BIA and thus may not be
considered by this court. See Hernandez-Ortez v. Holder, 741 F.3d 644, 647
(5th Cir. 2014).
      Jimenez-Furcal has not addressed the BIA’s reasons for dismissing his
appeal. He has thus abandoned any challenge to that decision. See Soadjede
v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). Accordingly, his petition for
review is DENIED.




                                       2